972 F.2d 341
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph W. MILLER, Petitioner-Appellant,v.Robert A. HARLESTON, Warden of the Eastern CorrectionalInstitution;  Attorney General of the State ofMaryland, Respondents-Appellees.
No. 92-6527.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 30, 1992Decided:  July 31, 1992

Joseph W. Miller, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Diane Elizabeth Keller, Assistant Attorney General, Richard Bruce Rosenblatt, Assistant Attorney General, Baltimore, Maryland, for Appellees.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Joseph W. Miller appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Miller v. Harleston, No. CA-91-1094 (D. Md. Apr. 21, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED